ACCEPTED
                                                                                                   14-14-00077-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               2/9/2015 3:28:32 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                            CLERK


           KEVIN D. JEWELL
            SHAREHOLDER
   DIRECT DIAL NO.(713) 654-9620
E-MAIL: kevin.jewell@chamberlainlaw.com
                                                                                    FILED IN
                                                                             14th COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              2/9/2015 3:28:32 PM
                                                                             CHRISTOPHER A. PRINE
                                                                                      Clerk
                                              February 9, 2015

   Christopher Prine, Clerk
   Fourteenth Court of Appeals
   301 Fannin, Room 245
   Houston, Texas 77002

              Re:          No. 14-14-00077-CV; MKM Engineers, Inc., et al v. Jal B. Guzder; in
                           the Fourteenth Court of Appeals, Houston, Texas.

   Dear Mr. Prine:

               This matter is scheduled for oral argument February 11, 2015.

          Justice Murry Cohen will argue on behalf of Appellant MKM Engineers,
   Inc., and Kevin Jewell will argue on behalf of Appellant PIKA International, Inc.


                                                   Respectfully submitted,

                                                   /s/ Kevin D. Jewell

                                                   Kevin D. Jewell
   KDJ/dlk
   1717782_1
February 9, 2015
Page 2

Via electronic service
Adam Q. Voyles
Lubel Voyles LLP
5020 Montrose Blvd., Ste. 800
Houston, Texas 77006

Via electronic service
Alan N. Magenheim
Magenheim & Associates
3701 Kirby Drive, Suite 1144
Houston, Texas 77098

Via electronic service
Michael L. Orsak, L.P.
611 Houston Street
Richmond, Texas 77469

Via electronic service
Murry B. Cohen
Akin, Gump, Strauss, Hauer &
Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas 77002